Citation Nr: 1456162	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The appellant had service from October 2000 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Muskogee Education Center that terminated Post-9/11 GI Bill benefits that had been granted in error and denied further benefits.  In February 2012, a waiver of recovery of debts for books, housing, tuition and fees, in the amount of $2,372.28 was granted.  In May 2014, the Board remanded the matter for further development.  


FINDINGS OF FACT

The appellant did not have the requisite service necessary for eligibility for education benefits under the Chapter 33 Post 9/11 GI Bill benefits program.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under the Post 9/11 GI Bill, pursuant to 38 U.S.C. Chapter 33, have not been met.  38 U.S.C.A. §§ 3011, 3695 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.4020(a), 21.7042, 21.9500-21.9770 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding notice and development are not applicable where the evidence shows no reasonable possibility that any further assistance would aid the claimant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

The relevant laws and regulations provide for educational assistance for members of the Armed Forces after separation from service.  38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2014).  The provisions of 38 U.S.C. Chapter 33 were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  Supplemental Appropriations Act of 2008, Title V, Pub. L. 110-252 (June 30, 2008).  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33.  The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill.  The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009.  Changes to the law have been put into place since that time, including the Post-9/11 Veterans Educational Assistance Improvements Act of 2010, which went into effect on August 1, 2011.  

A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9520 (2014).

Generally, an individual who served a minimum of 90 days of active duty after September 10, 2001, will be eligible for educational assistance under the Post 9/11 GI Bill.  For purposes of claims under Chapter 33, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9505 (2014).  

Active duty does not include (1) Full-time National Guard Duty performed under 32 U.S.C. orders; (2) Any period during which the individual (i) was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) served as a cadet or midshipmen at one of the service academies; or (iii) served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve; (3) A period of service (i) required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b); (ii) required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348; (iii) that was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or (4) A period of Selected Reserve service used to establish eligibility under U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.  38 C.F.R. § 21.9505 (2014); 38 U.S.C.A. § 3301 (West 2002 & Supp. 2014).  

The Department of Defense determined that the appellant's service from October 3, 2000, to March 16, 2001, was part of initial active duty training (IADT), which is not included in the qualifying service necessary for Post 9/11 GI Bill, unless the appellant has at least 24 months of qualifying service not including the IADT.  The appellant did not have at least 24 months of qualifying service, and he did not have 90 days of active duty after September 10, 2001.  Therefore, he does not have the requisite service to be eligible for educational assistance benefits under 38 U.S.C. Chapter 33.  The Department of Defense has certified that the appellant had not qualifying service for the Post 9/11 GI Bill.

Payments of money from the Federal Treasury are limited to those authorized by statute.  OPM v. Richmond, 496 U.S. 414 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994).  There is no basis in law or fact whereby the appellant may be granted additional education benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).  Therefore, the claim for entitlement to additional educational assistance under 38 U.S.C.A. Chapter 33 must be denied.  


ORDER

Entitlement to basic eligibility for educational assistance benefits under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill) is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


